FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10072

               Plaintiff - Appellee,             D.C. No. 3:14-cr-08216-NVW

 v.
                                                 MEMORANDUM*
DEVONTE LEE SILAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Devonte Lee Silas appeals from the district court’s judgment and challenges

the 43-month sentence imposed following his guilty-plea conviction for sexual

abuse of a minor, in violation of 18 U.S.C. §§ 1153, 2243(a), and 2246(2)(D). We

have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Silas contends, and the government concedes, that remand is warranted

because the district court imposed the sentence for the purpose of rehabilitation.

We agree with the parties that the court improperly considered Silas’s need for

rehabilitative services, including sex offender treatment, when it imposed the

sentence. Therefore, we vacate and remand for resentencing. See Tapia v. United

States, 131 S. Ct. 2382, 2391 (2011) (sentencing courts are precluded “from

imposing or lengthening a prison term to promote an offender’s rehabilitation”).

      In light of this disposition, we decline to consider Silas’s remaining claims.

      Finding no unusual circumstances, we decline to reassign this case to a

different judge on remand. See United States v. Acosta-Chavez, 727 F.3d 903, 910

(9th Cir. 2013) (absent unusual circumstances, resentencing is to be done by the

original sentencing judge).

      VACATED and REMANDED.




                                          2                                      15-10072